DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-14 and 19-24 are currently pending in this application. Claims 15-18 are canceled.
Election/Restrictions
Applicant’s election without traverse of Group III and Species E in the reply filed on 2/25/2022 is acknowledged. Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19, line 7 recites “each the first and second projections” which appears to be missing the word – of – between the words “each” and “the”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “augment-securing mechanism configured to secure” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof: a guide feature on the cup defining a slot in which a slider on the augment is seated and a fastener that extends into an aperture in the slider and is moveable to expand the slider creating friction between the slider and the guide feature to fix the augment in place relative to the cup.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally” in claim 1, lines 4 and 5, is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The convex shape of the cup bone-facing surface and the concave shape of the cup joint-facing surface are rendered indefinite by the use of the term “generally”.
The term “generally” in claim 20 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The extension of the first and second projections is rendered indefinite by the use of the term “generally”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0180431 A1 to Conway et al. (Conway).
Regarding at least claim 19
Conway teaches systems, devices, and methods for orthopedic implants that include an acetabular shell that is configured to couple with an augment, flange cup, mounting member, or any suitable orthopedic attachment (abstract). 

    PNG
    media_image1.png
    243
    299
    media_image1.png
    Greyscale

Conway meets the limitations of an acetabular joint prosthesis for replacing a natural acetabular articular surface on a pelvis (fig. 32), the acetabular joint prosthesis comprising: a prosthetic acetabular cup (120) comprising: a cup bone-facing surface having a generally convex shape (outer surface is convex); and a cup joint-facing surface having a generally concave shape (inner surface is concave); an augment (flange; 106) comprising a first projection and a second projection defining a gap therebetween (fig. 32), each the first and second projections comprising: an augment cup-facing surface (surface that is fixed to the cup) that is securable to the cup bone-facing surface; and an augment bone-facing surface (bottom/lower surface of augment) that, with the augment cup-facing surface secured to the cup bone-facing surface, is configured to face a portion of a pelvis to which the prosthetic acetabular cup is attached (paragraph 0183 discloses that the flange is attachable to a patient’s bone to thereby anchor to the patient’s bone and paragraph 0007 discloses that the flanges provide securement and fixation in and against the ilium region of the pelvis). Conway also teaches that the augment (flange) is removably and/or adjustably attached to the cup (paragraph 0182). However, the augment-securing mechanism of this embodiment of Conway does not include a guide feature on the cup defining a slot in which a slider on the augment is seated and a fastener that extends into an aperture in the slider and is moveable to expand the slider creating friction between the slider and the guide feature to fix the augment in place relative to the cup.
Conway teaches another embodiment shown in fig. 42 in which an augment-securing mechanism is configured to secure the augment to the prosthetic acetabular cup with at least a portion of the cup bone-facing surface facing at least a portion of the augment cup-facing surface (paragraphs 0198-0201 disclose an adjustable mounting that includes a guide feature/track 462 on the cup defining a slot in which a slider/protrusion 492 on the augment 490 is seated and a fastener/expansion member 496 that extends into an aperture/threaded bore in the slider/protrusion and is moveable to expand the slider creating friction between the slider and the guide feature to fix the augment in place relative to the cup), for the purpose of allowing the augment to be secured at a desired location (paragraph 0189).  It is noted that Conway contemplates applying this type of attachment mechanism to any of the discloses mounting members (paragraph 0189).

    PNG
    media_image2.png
    224
    304
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the augment-securing mechanism of the embodiment of fig. 32 of Conway, which may be an adjustable attachment, to include a guide feature (track; 462) on the cup defining a slot in which a slider (protrusion; 492) on the augment (flange; 490) is seated and a fastener (expansion member; 496) that extends into an aperture (threaded bore) in the slider (protrusion) and is moveable to expand the slider creating friction between the slider and the guide feature to fix the augment in place relative to the cup as shown in the embodiment of fig. 42 of Conway, in order to provide an adjustable attachment so that the augment may be secured at a desired location, particularly since Conway contemplates applying this type of attachment mechanism to any of the disclosed embodiments. 
Regarding at least claim 20
Conway teaches the acetabular joint prosthesis of claim 19, wherein the first projection and the second projection both extend generally radially outwardly from an axis of symmetry of the prosthetic acetabular cup (fig. 32).  
Regarding at least claim 21
Conway teaches the acetabular joint prosthesis of claim 19, wherein the first projection and the second projection each have a geometry and material selected such that the first projection and the second projection are bendable to conform to anatomical features on a pelvis (paragraph 0184 discloses that the flanges may be rigid or bendable and paragraph 0161 discloses that the flanges are configured to conform to the pelvis of a particular patient’s anatomy).  
Regarding at least claim 22
Conway teaches the acetabular joint prosthesis of claim 19, wherein the first projection and the second projection each have: a proximal end proximate the augment-securing mechanism; a distal end positioned away from the augment-securing mechanism; and an arcuate shape that causes the distal end to project away from the other of the first projection and the second projection (fig. 32 shows a proximal end, a distal end, and an arcuate shape as claimed).  
Regarding at least claim 23
Conway teaches the acetabular joint prosthesis of claim 19, wherein first projection and the second projection are shaped to define a "rabbit ear" shape (fig. 32 shows a rabbit ear shape).  
Regarding at least claim 24
Conway teaches the acetabular joint prosthesis of claim 19, wherein each of the first projection and the second projection further comprises: a flesh-facing surface (upper surface); and at least one hole (111) passing from the flesh-facing surface to the bone-facing surface to receive a fastener usable to secure the projection to the pelvis (paragraph 0183 discloses screw holes for anchoring the flange to the bone).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774